[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                  NOV 28, 2007
                                No. 07-10507                    THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                        D. C. Docket No. 05-00195-CV-4

BRIAN TRAVIS JACK,



                                                               Petitioner-Appellant,

                                      versus

WARDEN KEVIN ROBERTS,

                                                              Respondent-Appellee.


                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                              (November 28, 2007)

Before CARNES, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Brian Travis Jack, a Georgia state prisoner, appeals the district court’s denial
of his 28 U.S.C. § 2254 petition for writ of habeas corpus. After review, we

affirm.

         We granted a certificate of appealability (“COA”) on the following two

questions:

         (1)    Whether the district court erred when it denied appellant’s
                ineffective assistance of appellate counsel claims in the absence
                of the trial transcript.

         (2)    Whether the district court’s resolution of appellant’s ineffective
                assistance of appellate counsel claims was sufficient for this
                Court to conduct a meaningful review on appeal.

         As to the first issue, the parties now agree that the district court had the trial

transcript when it ruled on Jack’s § 2254 petition, and the record supports their

position. The entire trial transcript, including the closing arguments, was filed in

the district court on August 3, 2006. The magistrate judge’s Report and

Recommendation (“R&R”) was entered on August 18, 2006 and the district court

adopted the R&R and denied Jack’s § 2254 petition on November 15, 2006.

         As to the second issue, the parties also now agree that the district court’s

ruling on Jack’s § 2254 petition is sufficient to allow us to conduct meaningful

review. After reviewing the district court’s order and the R&R it adopted, we

agree.

         Finally, Jack raises the merits of his claims regarding the ineffective



                                               2
assistance of his appellate counsel. However, the COA does not cover those

issues. Furthermore, the questions posed in the COA are procedural ones that can,

and have been, answered without a need to consider the merits of Jack’s ineffective

assistance claims. Thus, we decline to address Jack’s additional arguments. See

Murray v. United States, 145 F.3d 1249, 1251 (11th Cir. 1998) (concluding that “in

an appeal brought by an unsuccessful habeas petitioner, appellate review is limited

to the issues specified in the COA”).

      AFFIRMED.




                                         3